DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed December 15, 2021. Claims 1, 8, and 15 were amended. Claim 21 is new. Claims 1-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument: Applicant therefore submits that Potnis does not show or disclose the features of navigating the vehicle over a road segment using a driving behavior of the vehicle; receiving, at a processor, a driver's behavior of a driver of the vehicle for the road segment as the vehicle navigates the road segment; and creating, at the processor, a behavior policy based on a difference between the driver's behavior and the driving behavior of the vehicle within a threshold associated with the road segment, as specified in amended claim 1. 
In response, the Examiner respectfully disagrees. As shown in the rejection below, Potnis et al teach the claimed invention. Regarding the limitation navigating the vehicle over a road segment using a driving behavior of the vehicle, Potnis et al teach that the vehicle can operate in an autonomous or semi-autonomous mode where the driver has limited controls such as just controlling the steering (see at least paragraph [0043, 0046, 0052]). Regarding the limitation receiving, at a processor, a driver's behavior of a driver of the vehicle for the road segment as the vehicle navigates the road segment; and creating, at the processor, a behavior policy based on a difference between the driver's behavior and the driving behavior of the vehicle within a threshold associated with the road segment, Potnis et al teach  (see at least fig 4; 204, paragraphs [0042-0044]). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potnis et al (US 2018/0113461). 
As per claim 1, Potnis et al teach a method of operating a vehicle, comprising: 
navigating the vehicle over a road segment using a driving behavior of the vehicle (see at least paragraph [0043, 0046, 0052]); vehicle is in semi-autonomous mode);
receiving, at a processor, a driver's behavior of a driver of the vehicle for the road segment as the vehicle navigates the road segment (see at least fig 3; 120, paragraphs [0042-0044]; the system learns the driver’s driving style/behavior); 
creating, at the processor, a behavior policy based a difference between the driver's behavior and the driving behavior of the vehicle within a threshold associated with the road segment (see at least fig 4; 204, fig 3; 121, 120; paragraphs [0042-0044]; driving behavior is learned unless the driving behavior is erratic or illegal); and 
controlling, via a processor, the vehicle to navigate the road segment using the behavior policy (see at least fig 3; 122)
As per claim 2, Potnis et al teach constructing a knowledge matrix by learning the driver's behavior for a plurality of navigations of the road segment, selecting an action from the knowledge matrix based on an environment state and creating the behavior policy based on the selected action (see at least paragraphs [0043,0045]).  
As per claim 3, Potnis et al teach the knowledge matrix is based on at least one of the environmental state, a vehicle state, and a driver state (see at least fig 2, paragraph [0043]).    
As per claim 4, Potnis et al teach wherein learning the driver's behavior further comprises measuring at least one of a vehicle speed selected by the driver, a lateral control of the vehicle selected by the driver, and an acceleration or deceleration of the vehicle selected by driver when the driver navigates the vehicle over the road segment (see at least paragraphs [0043, 0045]).    
As per claim 5, Potnis et al teach wherein the threshold associated with the road segment includes a safety limit of the road segment, and creating the behavior policy includes modifying the learned driver's behavior based on the safety limit of the road segment (see at least paragraphs [0043,0048]).    
As per claim 6, Potnis et al teach wherein the driver's behavior further comprises at least one of the driver's behavior within a lane of the road segment; and the driver's behavior for changing lanes in the road segment (see at least paragraph [0043]).    
As per claim 7, Potnis et al teach comprising learning the driver's behavior in one of an offline learning mode in which the vehicle is driven by the driver and an online learning mode in which the vehicle is controlled by the processor as the driver operates a control of the vehicle (see at least paragraph [0041]).  
Claims 8-20 contain similar limitations as the claims above and therefore are rejected under the same rationale. 
As per claim 21, Potnis et al teach updating the knowledge matrix using a reward based on an estimate of the vehicle behavior and the driver behavior (see at least paragraphs [0041-0045]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/RAMSEY REFAI/Primary Examiner, Art Unit 3661